Stone, J.,
delivered the opinion of the Court.
Upon the cross-examination of the witness Grleeson, six questions were asked him, which manifestly tended, if the answers were in the affirmative, to degrade and disgrace him. The Court thereupon informed the witness that he was at liberty to answer the questions or not as he pleased. Availing himself of the privilege thus accorded him by the Court, the witness to each of the questions replied, “I. decline to answer that question.” No exception was taken to the ruling of the Court on that point, and its correctness is not now before us for decision. But after the witness had thus availed himself of the privilege so-granted him, by the Court, and had declined to answer, he was then asked the following question:
“Mr. Grleeson you have declined to answer all these-questions, touching the various charges against you, and all the questions as to whether you committed the various-acts involved in the charges, now, why do you decline to answer each and all of these questions ? ”
This question was objected to, and the Court sustained the objection, and refused to allow the question to he-*217asked; and to this refusal exception was taken, and the correctness of this ruling is the only question we have to decide in this case.
(Decided 21st December, 1882.)
It was the conceded law of this case-—conceded because unexcepted to—that the witness had the right to refuse to answer the several questions which had previously been propounded to him. The Court had already announced that the reason why the witness could decline to answer the questions, was, that an affirmative- answer would tend to degrade and disgrace him. When the witness in response to the announcement made by the Court to him, that he might decline to answer because the question tended to degrade and disgrace him, did decline to answer, he did in effect assign the reason for his declension. It was the province of the Court to extend the privilege to the witness, and to assign the reason therefor, and when the Court had done so, and had informed the witness that he need not answer, it was entirely superfluous to inquire of him why he did not answer.
But apart from this, a witness who is protected (as this one was) from answering certain questions, should be fully protected. When he has declined to answer, he has done all that the rule of law requires him to do. If it-were allowable to compel him to give reasons for his silence, it would follow that his reasons would be a fair subject of comment and criticism before the jury. The party cross-examining would seek to draw from them, conclusions adverse to the witness, and would thus be enabled, in some measure at least, to do indirectly, what the law prohibited him from doing directly. Such a course would render the privilege valueless to a witness.
Ruling affirmed, and cause remanded.